Judgment entered May 14, 1969, unanimously reversed, on the law, with $50 costs and disbursements to the appellant and the complaint dismissed. In this action against an abutting property owner for personal injuries resulting from a fall on the sidewalk, plaintiff failed to establish a cause of action. The basis of the claim is that in attempting to clear a path immediately after an extremely heavy fall of snow, defendant left the sidewalk in a more dangerous condition than it would have been in if no such effort were made. The proof utterly fails to sustain that contention (Glassman v. City of New York, 1 N Y 2d 712; Bonfrisco v. Marlib Corp., 24 N Y 2d 817; Golub v. City of New York, 201 Misc. 866, affd. 282 App. Div. 666). Moreover, the finding of the jury as to how the accident occurred is against the weight of the credible evidence. Concur — Eager, J. P., Tilzer, McGivern, McNally and Steuer, JJ.